*213
ORDER

PER CURIAM.
Appellant Curtis Thomas (“Thomas”) appeals from the decision of the Circuit Court of St. Louis County, the Honorable Richard C. Bresnahan presiding, after the court found him guilty of two counts of First Degree Child Molestation, in violation of Section 566.032 RSMo. (2000). Thomas was sentenced to concurrent five-year terms in prison.
Thomas brings three claims of error. First, Thomas argues that the trial court abused its discretion in permitting the State to comment on the defense’s potential presentation of witnesses, where Thomas argues that such a statement attempted to improperly shift the burden of proof onto him. Second, Thomas argues that the court abused its discretion in permitting the State to substitute the original indictment with an information encompassing another entire year in which the crimes allegedly occurred. Finally, Thomas argues that the court abused its discretion in permitting the prosecutor to make several statements during closing argument that allegedly “inflame[ed] the passion and prejudice of the jury by improperly commenting on the credibility of the victim and upon facts not in evidence.” We disagree.
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would have no precedential value. The judgment is affirmed pursuant to Rule 30.25(b).